Case: 2:19-cv-00025-WOB-CJS Doc #: 50 Filed: 10/20/20 Page: 1 of 3 - Page ID#: 121




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                   AT COVINGTON
                       CIVIL ACTION NO. 2:19-cv-00025-WOB-CJS

 JOYCE PEDIGO,                                                                PLAINTIFF

 v.                              FINAL ORDER OF DISMISSAL


 SPEEDWAY, LLC,                                                             DEFENDANT

                                 ******************

        This day came the parties, by counsel, and announced to the Court that all

 matters in controversy between them have been compromised and settled, and jointly

 moved the Court to dismiss this action, with prejudice.

        Accordingly, it is ORDERED that this civil action is hereby DISMISSED WITH

 PREJUDICE as fully compromised and settled. It is further ORDERED that each party

 shall bear its own costs of this action.

        The Clerk is directed to send a certified copy of this Final Dismissal Order to all

 counsel of record.

        ENTER this 20th day of October, 2020.
Case: 2:19-cv-00025-WOB-CJS Doc #: 50 Filed: 10/20/20 Page: 2 of 3 - Page ID#: 122




 APPROVED BY:

 /s/ Alexis B. Mattingly
 Alexis B. Mattingly, Esq. (KY Bar #91758)
 DINSMORE & SHOHL LLP
 611 Third Avenue
 Huntington, West Virginia 25701
 (304) 529-6181 Phone
 (304) 522-4312 Fax
 alexis.mattingly@dinsmore.com
 COUNSEL FOR DEFENDANT,
 SPEEDWAY LLC

 and

 /s/ Brenton D. Stanley
 Brenton D. Stanley, Esq. (KY Bar #94925)
 MORGAN & MORGAN KENTUCKY, PLLC
 420 West Liberty Street, Suite 260
 Louisville, KY 40202-3048
 (502) 912-5906 (Phone)
 (502) 912-6452 (Fax)
 bstanley@forthepeople.com
 COUNSEL FOR PLAINTIFF,
 JOYCE PEDIGO




                                             2
Case: 2:19-cv-00025-WOB-CJS Doc #: 50 Filed: 10/20/20 Page: 3 of 3 - Page ID#: 123




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                 AT COVINGTON
                     CIVIL ACTION NO. 2:19-cv-00025-WOB-CJS

 JOYCE PEDIGO,                                                               PLAINTIFF

 v.                           CERTIFICATE OF SERVICE


 SPEEDWAY, LLC,                                                           DEFENDANT

                               ******************

       I hereby certify that a true and correct copy of the foregoing was this day served

 upon the following individual via filing with the United States District Court for the

 Eastern District of Kentucky CM/ECF system this 19th day of October, 2020:

 Brenton D. Stanley, Esq.
 MORGAN & MORGAN KENTUCKY, PLLC
 420 West Liberty Street, Suite 260
 Louisville, KY 40202-3048




                                               /s/ Alexis B. Mattingly




                                           3
